AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case                                                    FILED
                                          UNITED STATES DISTRICT :0U1~'J.1AN 21 2020
                                             SOUTHERN DISTRICT OF CALIF OJ tNIA CLERK, U.S. DISTRICT COURT
                                                                                                SOQTHERN DISTRICT OF CALIFORNIA
               UNITED STATES OF AMERICA                                JUDGMENT INIA LRIMINAL                    CASEDEPUTY
                                     V.                                (For Offenses Committed On or After November 1, 1987)
                  JULIO PADILLA-CHAVEZ (1)
                                                                          Case Number:        3:19-CR-04426-GPC

                                                                       Timothy Robert Garrison
                                                                       Defendanfs Attorney
USM Number                           65508-065
• -
THE DEFENDANT:
IZl pleaded guilty to count(s)             1 of the Information

D      was found guilty on count(s)
       after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title and Section/ Nature of Offense                                                                                     Count
8:1326(A),(B) -Attempted Reentry Of Removed Alien (Felony)                                                                 1




    The defendant is sentenced as provided in pages 2 through                   2-           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D      The defendant has been found not guilty on count(s)

D      Count(s)                                                   IS         dismissed on the motion of the United States.

[Zl    Assessment : $100.00 - WAIVED


D      JVT A Assessment*: $

       *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZl   Fine waived                  D Forfeiture pursuant to order filed                                         , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                       HON. GONZALO P. CURIEL
                                                                       UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:               . JULIO PADILLA-CHAVEZ_(!} _                                          . . .. Judgment-_Page 2 of 2
CASE NUMBER:               3: l 9-CR-044 26-GPC

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served as to count I




 •     Sentence imposed pursuant to Title 8 USC Section l 326(b ).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •     at
               ---------                  AM.                  on~-----------------
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on
                                ------------- to
 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                   3:19-CR-04426-GPC
